Appeals by the defendant from two judgments of the County Court, Suffolk Cpunty (Gazzillo, J.), both rendered May 10, 2002, convicting him of attempted criminal possession of a controlled substance in the third degree under Indictment No. 2520/01, and criminal possession of a weapon in the fourth degree under Indictment No. 641/02, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant waived his right to appeal as part of his plea bargain. This forecloses review of the claims he raises on appeal (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Santucci, J.P., Schmidt, Adams and Crane, JJ., concur.